IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Watt,                         :
                       Petitioner     :
                                      :
           v.                         :            No. 53 C.D. 2015
                                      :            Submitted: July 24, 2015
Workers' Compensation Appeal          :
Board (Boyd Brothers Transportation), :
                       Respondent :


BEFORE:       HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION
BY JUDGE SIMPSON                              FILED: September 15, 2015

              William Watt (Claimant) asks whether the Workers' Compensation
Appeal Board (Board) erred in affirming a Workers’ Compensation Judge’s (WCJ)
decision, which denied and dismissed his claim petition for lack of jurisdiction.
Claimant contends the WCJ erred in finding his employment was not principally
localized in Pennsylvania. Claimant also argues his employment contract, which
stated his employment was principally localized in Alabama, is unenforceable and
against public policy, and that Section 305.2(d)(5) of the Workers’ Compensation
Act (Act)1 is unconstitutional. Upon review, we affirm.




       1
         Act of June 2, 1915, P.L. 736, added by the Act of December 5, 1974, P.L. 782, 77 P.S.
§411.2(d.5).
                                  I. Background
            Claimant, an interstate truck driver, filed a claim petition against his
employer, Boyd Brothers Transportation (Employer), alleging he sustained a work
injury in New Jersey. Employer denied the material averments. As a matter of
further defense, Employer asserted Pennsylvania lacked jurisdiction because
Claimant was not injured or hired in Pennsylvania, and he is receiving workers’
compensation benefits in Alabama pursuant to the terms of his employment
contract. Hearings before a WCJ ensued.


            In support of his claim petition, Claimant testified he was employed as
a truck driver for Employer from November 29, 2010, until April 12, 2011. On
April 12, 2011, while untarping a cargo load, he felt pain running from the back of
his right shoulder into his right arm and down to the fingertips of his right hand.
Since the injury, Claimant has not returned to work for Employer in any capacity.
He receives workers’ compensation benefits through Alabama’s workers’
compensation system. WCJ’s Op., 9/10/13, Finding of Fact (F.F.) No. 2.


            Claimant further testified he is a Pennsylvania resident, and he resided
here his entire life, except for three years in the 1980s. Claimant learned Employer
hired student drivers on the internet. He completed an online application on his
personal computer in Pennsylvania. After passing his driver’s test to obtain his
CDL license, Claimant received a phone call from Employer’s representative. The
representative scheduled Claimant for orientation in Ohio. She advised Employer
would pay him a rate of $400 per week during orientation and training, and $0.36




                                         2
per mile thereafter.    Claimant then received an email confirming orientation
beginning November 20, 2010. F.F. Nos. 3, 4.


             Claimant attended orientation in Ohio. During orientation, Employer
provided training and required him to take various tests. Employer also provided
Claimant with a packet of documents, including a document titled “Workers’
Compensation Agreement” (WC Agreement), which he signed. Claimant admitted
he read the documents before signing them. On November 24, 2010, Claimant
completed his orientation, and he returned to Pennsylvania for the Thanksgiving
holiday. On November 29, 2010, Claimant began driving for Employer. F.F. Nos.
5, 6.


             Claimant further testified that, during the period of his employment,
he kept daily logs of his trips as required by the regulations of the U.S. Department
of Transportation.     He drove in the state of Alabama on approximately four
occasions. According to Claimant’s calculations, of a total 35,924 miles driving
during employment, he drove:

             6196 miles in Pennsylvania
             5031 miles in Virginia
             4689 miles in Ohio
             2346 miles in Tennessee
             Lesser amounts in 22 other states

F.F. No. 7. Of a total of 678.25 hours spent driving his truck for Employer,
Claimant calculated he spent:

             128 hours driving in Pennsylvania
             80.75 hours driving in Ohio
             64.75 hours driving in Virginia


                                         3
              42 hours driving in Tennessee
              37 hours driving in Maryland
              34.75 hours driving in West Virginia
              33.5 hours driving in Indiana
              31.25 hours driving in Texas
              Lesser amounts of hours driving in 18 other states.

F.F. No. 7.

              In opposition to the claim petition, Employer presented extensive
documentary evidence, including the WC Agreement initialed and signed by
Claimant. In the WC Agreement, Employer and Claimant agreed, in pertinent part,
“[t]hat they are subject to the worker’s compensation laws of the State of
Alabama.” F.F. No. 8 (quoting WC Agreement at ¶1). In addition, they agreed
Employer “is a qualified self-insured pursuant to the regulations of the Alabama
Department of Industrial Relations and, as such, administers all worker’s
compensation claims from its Worker’s Compensation Offices in Clayton,
Alabama ....” Id. (quoting WC Agreement at ¶2). They further agreed Claimant
was “hired in Clayton, Alabama after completing the appropriate interview, driving
examination, written examination, physical examination and any other pre-
employment requirements.” Id. (quoting WC Agreement at ¶3).


              Significant to our disposition, Employer and Claimant agreed all
workers’ compensation claims for on-the-job injuries “shall be exclusively
governed by the workers’ compensation laws of the State of Alabama. Further,
[Claimant’s] agrees with [Employer] that, for purposes of worker’s compensation,
[Claimant’s] employment is principally localized within the state of Alabama and
that the company’s principle [sic] place of business is Clayton, Alabama.” Id.




                                          4
(quoting WC Agreement at ¶6). Claimant’s place of residence shall have no effect
on the WC Agreement. Id.


             In addition, Employer presented the deposition testimony of Pamela
Casey, Employer’s student recruiter (Recruiter) and Betty A. Nix, Employer’s
director of recruiting (Director). Recruiter testified she received an online driver
application from Claimant in November 2010. After reviewing the application, she
contacted him by phone to obtain his driver’s license number.             During the
conversation, Claimant informed her he would soon complete driving school and
receive his commercial driver’s license. Recruiter advised him that before he is
officially hired, he must “clear orientation.” F.F. No. 10. She scheduled him for
orientation in Ohio beginning on November 20, 2010. Id.


             Director testified she welcomed Claimant to orientation, but she did
not advise him he was hired. Director interviewed Claimant from her office in
Clayton, Alabama, during his Ohio orientation. She explained, in order to be hired
as a driver for Employer, an applicant must successfully complete the orientation
process, which includes passing a road test, a physical agility test, a drug test, and
other written tests, over a period of five days. F.F. Nos. 12-14.


             Employer also presented the deposition testimony of Michael W.
Vines, its field recruiting manager (Manager). Manager testified that, before rising
to the position of manager in December 2012, he was Employer’s orientation
instructor in Ohio. Manager confirmed Claimant began orientation with a group of
applicants on November 20, 2010. Manager testified he routinely wrote the first



                                          5
day of orientation on a dry erase board in the classroom as well as the date of hire
for the successful applicants at the start of orientations. With regard to Claimant’s
orientation group, Manager wrote November 24, 2010, as date of hire. When
asked why he wrote the dates on the board at the beginning of orientations, he
testified:

               For this reason. We want to make sure that the students
               are aware that they do have to pass the tests before they
               are hired and typically it takes all week to complete all
               the tests. So the company policy is that the hire date
               always falls on the fifth day of orientation.

F.F. No. 16.

               Manager continued that, during the orientation process for Claimant’s
group, he read and explained the WC Agreement to them. Afterwards, he asked
the applicants if they had any questions, and then he requested them to initial and
sign the WC Agreement. F.F. No. 17.


               According to Manager, Claimant passed all tests required for
employment.      He testified Employer hired Claimant on November 24, 2010.
F.F. No. 18.


               Finally, Employer presented the deposition testimony of Charles
Joseph Ferone, its director of tax for operating tax systems (Tax Director).2 He
retrieved Claimant’s mileage for the period between November 29, 2010 and April


       2
        Employer also presented the deposition testimony of Betty Jane Adams, who performs
fuel management services for Employer. Her testimony is not relevant to this proceeding.



                                            6
9, 2011, based on dispatch information. He calculated that of 34,581 total miles,
Claimant drove:

               5035.9 miles in Virginia
               4721.4 miles in Ohio
               4710.6 miles in Pennsylvania
               2301.1 miles in Tennessee
               2032.8 miles in Maryland
               Lesser amounts in 21 other states and the District of
               Columbia.

F.F. No. 21.

               The WCJ accepted the testimony of Recruiter, Director, and Manager
as “competent, credible, and worthy of belief, based upon the consistency of their
testimony despite sequestration at the times of their deposition, and also because of
their obvious knowledge and familiarity with the policies and procedures followed
by [Employer] in recruiting, testing and hiring drivers for its motor vehicles.”
F.F. No. 22. The WCJ accepted Claimant’s testimony relating to the events and
circumstances leading to his hiring, but only to the extent it was consistent with the
credited testimony of Employer’s witnesses.          The WCJ credited Claimant’s
testimony and records regarding miles and hours logged, and he rejected Tax
Director’s testimony and evidence to the contrary.


               Based on the credited, competent evidence, the WCJ found Claimant
sustained a work injury in the course of his employment with Employer in New
Jersey. Claimant worked for Employer under a contract of hire entered into in
Ohio. However, because the parties agreed in the WC Agreement that Employer
hired Claimant in Alabama and that his employment was principally localized
there, the WCJ was “constrained to find as fact that [Claimant’s] employment was


                                          7
principally localized in the State of Alabama” for purposes of the Act. F.F. No. 23.
On this basis, the WCJ concluded he lacked jurisdiction over Claimant’s claim
petition.   Thus, the WCJ denied and dismissed the claim petition.                  Claimant
appealed to the Board, which affirmed.


                                          II. Issues
              On appeal,3 Claimant contends the WCJ’s finding that his
employment is principally localized in Alabama is not supported by substantial and
competent evidence of record. According to Claimant, the totality of the facts lead
to the inescapable conclusion that his employment was principally localized in
Pennsylvania because he lived in Pennsylvania, and he worked in Pennsylvania
more than any other state. Claimant also asserts the WCJ erred by relying on the
WC Agreement in determining Claimant’s employment was principally located in
Alabama. Claimant maintains the WC Agreement’s choice of law provision is
unenforceable because it violates public policy.              Finally, he argues Section
305.2(d)(5) of the Act is unconstitutional.            More particularly, he claims this
provision violates the Full Faith and Credit Clause of Article IV, Section 1 of the
U.S. Constitution.

                                   III. Discussion
                      A. Principally Localized in Pennsylvania
              First, Claimant contends the WCJ’s finding that his employment was
principally localized in Alabama is not supported by substantial evidence. Despite

       3
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed or whether constitutional rights
were violated. Dep’t of Transp. v. Workers’ Comp. Appeal Bd. (Clippinger), 38 A.3d 1037
(Pa. Cmwlth. 2011).



                                              8
his agreement with Employer, he maintains that his employment was principally
localized in Pennsylvania, not Alabama. According to Claimant, the facts clearly
establish he lived in Pennsylvania, and he spent more time working in
Pennsylvania for Employer than any other state. Thus, Claimant asserts he is
entitled to benefits pursuant to Subsection 305.2(a)(1) of the Act, 77 P.S.
§411.2(a)(1).


               Section 305.2(a)(1) of the Act provides that an employee who suffers
an injury outside of Pennsylvania shall be entitled to benefits that he “would have
been entitled to ... had such injury occurred within this State” provided that at the
time of his injury “[h]is employment is principally localized in this State.”4


               A claimant’s employment is “principally localized” in this or another
state when:

               (i) his employer has a place of business in this or such
               other state and he regularly works at or from such place
               of business, or (ii) having worked at or from such place
               of business, his duties have required him to go outside of
               the State not over one year, or (iii) if clauses (1) and (2)
               foregoing are not applicable, he is domiciled and spends
               a substantial part of his working time in the service of his
               employer in this or such other state.




       4
         In addition, an employee who suffers an injury outside of Pennsylvania shall be entitled
to benefits if “[h]e is working under a contract of hire made in this State ...” and other conditions
are met. 77 P.S. §411.2(a)(2)-(4). As the WCJ found the contract of hire was made in Ohio, not
Pennsylvania, and the parties do not challenge this finding, the only applicable section is
subsection (1).



                                                 9
Section 305.2(d)(4) of the Act, 77 P.S. §411.2(d)(4) (emphasis added).           In
determining whether a claimant’s employment is principally localized in
Pennsylvania, the claimant must show he worked from Pennsylvania “as a rule, not
as the exception.” Atkins v. Workmen’s Comp. Appeal Bd. (Geo-Con, Inc.),
651 A.2d 694, 699 (Pa. Cmwlth. 1994).


             Claimant concedes neither clause (i) or (ii) of Section 305.2(d)(4) of
the Act are applicable. Pet’r’s Br. at 24. Instead, he maintains his employment
was principally located in Pennsylvania solely under clause (iii). Although there is
no dispute that Claimant was domiciled in Pennsylvania, the issue is whether
Claimant spent a substantial part of his working time in Employer’s service in
Pennsylvania.


             In this regard, Claimant maintains he kept his truck in Pennsylvania,
and Employer occasionally dispatched him from his home in Pennsylvania. In
addition, the WCJ credited Claimant’s testimony and documentary evidence in the
form of daily trip logs and found:

             [C]laimant calculated that of a total 35,924 miles driven
             during the period of his employment with [Employer], he
             drove 6,196 miles in Pennsylvania, 5,031 miles in
             Virginia, 4,689 miles in Ohio, 2,346 miles in Tennessee,
             and lesser amounts of miles in a total of twenty-two other
             states. In addition, [Claimant] also calculated that of a
             total 678.25 hours spent driving his truck for [Employer],
             he spent 128 hours driving in Pennsylvania, 80.75 hours
             driving in Ohio, 64.75 hours driving in Virginia, 42 hours
             driving in Tennessee, 37 hours driving in Maryland,
             34.75 hours driving in West Virginia, 33.5 hours driving
             in Indiana, 31.25 hours driving in Texas, and lesser


                                        10
              amounts of hours driving in a total of eighteen other
              states.

F.F. No. 7.    Based on this evidence, he claims the record clearly supports a
determination that his employment was principally localized in Pennsylvania under
Section 305.2(d)(4)(iii) of the Act.


              However, contrary to Claimant’s assertions, this evidence does not
support a finding that he spent “a substantial part of his working time” in
Pennsylvania. Rather, Claimant spent only a fraction of his total time and miles in
Pennsylvania as these pie charts based on F.F. No. 7 illustrate:

                                          Miles


                                                   PA
                                                  17%




                           Other States                    VA
                              49%                         14%



                                                    OH
                                                    13%
                                            TN
                                            7%




                                           11
                                       Hours



                                                    PA
                                                   19%


                       Other States
                          33%
                                                                VA
                                                               12%




                           TX                            OH
                           5%                            10%
                                IN
                                5%    WV          TN
                                            MD    6%
                                      5%    5%




            Although Claimant may have spent more time and driven more miles
in Pennsylvania than any other state, he did not spend “a substantial part of his
working time” in Pennsylvania. Comparatively speaking, Claimant spent only a
small percentage more in Pennsylvania than some of the other high totaling states,
like Virginia and Ohio. Stated otherwise, he did not work from Pennsylvania “as a
rule.” See Atkins, 651 A.2d at 699. Therefore, the WCJ did not err in concluding
Claimant’s employment was not “principally localized” in Pennsylvania.


                                  B. WC Agreement
            Next, Claimant contends the WCJ erred in relying on the WC
Agreement in reaching his determination that Claimant’s employment was
principally localized in Alabama.          Although Claimant admits he agreed his


                                            12
employment was principally localized in Alabama in the WC Agreement, he
maintains WC Agreement’s choice of law provision is unenforceable because he
would otherwise be entitled to coverage under the Act. According to Claimant, the
WC Agreement’s choice of law provision constitutes a waiver of his statutory
rights under the Act. An agreement between an employer and an employee cannot
diminish the applicability of the Act. As such, the WC Agreement violates public
policy and the humanitarian objectives of the Act, and it cannot be enforced. In
support, Claimant relies on McIlvaine Trucking, Inc. v. Workers' Compensation
Appeal Board (States), 810 A.2d 1280 (Pa. 2002), and Robert M. Neff, Inc. v.
Workmen’s Compensation Appeal Board (Burr), 624 A.2d 727 (Pa. Cmwlth.
1993).


             Pursuant to Section 1921(b) of the Statutory Construction Act of
1972, 1 Pa. C.S. §1921(b), “[w]hen the words of a statute are clear and free from
all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing
its spirit.” Section 305.2(d)(5) of the Act, 77 P.S. §411.2(d)(5), provides, with
emphasis added:

             An employee whose duties require him to travel regularly
             in the service of his employer in this and one or more
             other states may, by written agreement with his
             employer, provide that his employment is principally
             localized in this or another state, and, unless such other
             state refuses jurisdiction, such agreement shall be given
             effect under this act.

             Our Supreme Court, in interpreting this section, concluded an
employee may enter into a written agreement establishing where the employee's
employment is principally localized when an employee's duties require him to


                                         13
travel regularly in Pennsylvania and one or more other states.           McIlvaine.
However, the Court also held an agreement that confers exclusive jurisdiction to
another state is unenforceable when the work injury occurs in Pennsylvania. Id.
Notwithstanding, when an injury occurs outside the territorial limits of
Pennsylvania, as in the case here, such an agreement may be enforced provided the
parties agree that employment is principally located in another state. See id.; see
also 77 P.S. §411.2(d)(5).


            In McIlvaine, the claimant, an interstate truck driver, and his
employer entered into a contract of hire in which they agreed West Virginia's
workers’ compensation laws applied to all claims for work-related injuries. The
claimant worked in several states, including Pennsylvania. He was injured while
working for the employer in Pennsylvania and sought benefits under the Act. The
employer opposed the petition on the grounds the WCJ lacked jurisdiction. On
appeal, our Supreme Court held the choice of law agreement was unenforceable
because it violated public policy. The Court explained the Act explicitly applies to
“all injuries occurring within this Commonwealth.” Id. at 1282 (quoting Section
101 of the Act, 77 P.S. §1). Even though Section 305.2(d)(5) of the Act allows
parties to enter into choice-of-law agreements when the employee's job duties
require interstate travel, the Court opined the parties may not “overcome the Act's
coverage pertaining to a subsequent, in-state injury.”      Id. at 1286 (emphasis
added). Because the claimant was injured in Pennsylvania, the selection of West
Virginia law did not trump application of the Act. Id.




                                        14
            In Neff, the employer's principal place of business was Ohio, but the
claimant worked for the employer solely at its Pennsylvania location. At the time
of hire, the claimant signed an agreement providing Ohio's workers' compensation
law was the exclusive remedy for any work-related injury claim. The employer
did not carry Pennsylvania workers' compensation insurance, and it did not file a
certificate documenting coverage in another state.


            The claimant was injured while working in Pennsylvania. Although
the claimant received workers' compensation benefits from Ohio for the injury, he
also sought benefits in Pennsylvania. The employer contested the Pennsylvania
claim based on the parties’ agreement designating Ohio law and on Section
305.2(b)’s authorization of such agreements.


            On appeal, we explained the Commonwealth has a substantial interest
in the welfare and subsistence of its disabled workers. Neff.

            In enacting [Section 305.2], the General Assembly
            provided that an injured employee otherwise covered by
            the Act remains covered no matter where his or her
            employer is principally localized. This furthers the
            overall purpose of the Act to provide benefits to
            employees who suffer work-related injuries resulting in a
            loss of earnings, and the Commonwealth's interest in
            insuring that the benefits received by its disabled workers
            are sufficient to sustain them during the duration of their
            disability.


Neff, 624 A.2d at 731 (footnote omitted, emphasis added). We opined, “[t]o hold
otherwise would permit employers to require applicants and employees to waive
statutory rights to obtain benefits under the Act.” Id. at 732. Because the claimant


                                        15
was injured while working in Pennsylvania, we determined the claimant remained
entitled to all compensation and medical benefits available under the Act,
regardless of where Employer was insured or what the parties agreed.


             In Creel v. Workmen’s Compensation Appeal Board (Overland
Express, Inc.), 643 A.2d 784 (Pa. Cmwlth. 1994), the claimant, who traveled
regularly for work in Pennsylvania and other states, sought benefits for an out-of-
state work injury under the Act. At the time of hire, the claimant executed an
agreement stating his employment was principally localized in Indiana, and
Indiana law would apply to any work injuries. On appeal from the denial of
benefits, this Court held the claimant was not entitled to benefits pursuant to
Section 305.2(d)(5) of the Act because the claimant did not work primarily in
Pennsylvania or any other state, and he agreed his employment was principally
located in Indiana. Because Indiana accepted jurisdiction over the claim, we
determined the claimant was not entitled to benefits under the Act.


             Here, Claimant regularly traveled in Pennsylvania and other states for
Employer; he signed an agreement that his employment was principally located in
Alabama; and, he was injured in New Jersey. Significantly, unlike the claimants in
McIlvaine and Neff, Claimant was not injured in Pennsylvania. Rather, like the
claimant in Creel, Claimant was injured outside the boundaries of Pennsylvania.
McIlvaine and Neff hold that Section 305.2(d)(5) pertains to injuries occurring
within Pennsylvania, not extraterritorially.




                                          16
              Notwithstanding this distinction, Claimant asserts McIlvaine and Neff
should be extended to his situation because he otherwise qualifies for coverage
under Section 305.2(a) of the Act. However, as discussed above, Claimant’s
employment was not principally localized in Pennsylvania. Consequently, he was
not otherwise qualified for benefits under the Act. Moreover, Alabama did not
refuse jurisdiction over Claimant’s workers’ compensation claim.5


              Under the facts presented here, the WC Agreement did not abridge
Claimant’s rights under the Act or otherwise violate public policy. Therefore, the
WC Agreement must be given effect. See McIlvaine. We conclude the WCJ did
not err in relying on the WC Agreement in determining Claimant’s employment
was principally localized in Alabama.


                                  C. Constitutionality
              Lastly, Claimant contends Section 305.2(d)(5) of the Act is
unconstitutional. Specifically, he maintains the provision violates the Full Faith
and Credit Clause of the U.S. Constitution. He claims there are not enough
significant or aggregation of contacts to Alabama to outweigh Pennsylvania’s
interest making the choice of law fundamentally unfair to Claimant. In addition,
he asserts Section 305.2(d)(5) is contrary to the overall purpose of the Act and at
odds with the Commonwealth’s interest in ensuring that benefits received by its
disabled workers are sufficient to sustain them during the duration of their
disability.

       5
       In fact, Claimant admits he applied for and received benefits from Alabama’s workers’
compensation system for his work injury. See Pet’r’s Br. at 32.



                                            17
                 It appears that Claimant presents both a facial and as-applied
constitutional challenge to Section 305.2(d)(5). See Kepple v. Fairman Drilling
Co., 615 A.2d 1298 (Pa. 1992) (a facial challenge seeks to invalidate the section
entirely, whereas an as-applied challenge seeks to prevent application of the
section under the factual circumstances before the Court.). Insofar as Claimant
presents a facial challenge, Claimant did not notify the Attorney General of
Pennsylvania as required by Rule 521(a) of the Pennsylvania Rules of Appellate
Procedure.6 See In re Estate of Cascardo, 861 A.2d 884 (Pa. 2004); Kepple.
Consequently, Claimant waived his facial constitutional challenge. Kepple (the
failure to notify the Attorney General of a facial constitutional challenge to a
statute results in the waiver of that issue). To the extent Claimant structured his
constitutional challenge as an as-applied challenge, it fails.


                 Article IV, Section 1 of the U.S. Constitution provides:

                 Full Faith and Credit shall be given in each State to the
                 public Acts, Records, and judicial Proceedings of every
                 other State. And the Congress may by general Laws

       6
           This section provides:

                 It shall be the duty of a party who draws in question the
                 constitutionality of any statute in any matter in an appellate court
                 to which the Commonwealth or any officer thereof, acting in his
                 official capacity, is not a party, upon the filing of the record, or as
                 soon thereafter as the question is raised in the appellate court, to
                 give immediate notice in writing to the Attorney General of
                 Pennsylvania of the existence of the question; together with a copy
                 of the pleadings or other portion of the record raising the issue, and
                 to file proof of service of such notice.

Pa. R.A.P. 521(a).



                                                  18
            prescribe the Manner in which such Acts, Records and
            Proceedings shall be proved, and the Effect thereof.

U.S. CONST., art. IV, §1. “[T]he Full Faith and Credit Clause does not require a
state to subordinate its own compensation policies to those of another state.” Neff,
624 A.2d at 732-33 (citing Thomas v. Washington Gas & Light, 448 U.S. 261
(1980)).


            Pennsylvania’s interest is to ensure that disabled workers who are
otherwise qualified for benefits under the Act receive those benefits, regardless of
an agreement assigning jurisdiction elsewhere. See id. Contrary to Claimant’s
assertions, he did not contract away a right to which he was otherwise entitled.
Although Claimant is a resident of Pennsylvania, he was not injured here. And as
discussed above, his employment was not principally localized here. Therefore,
Pennsylvania’s interest was not undermined because Claimant is not entitled to
benefits under the Act for an out-of-state injury based solely on his domicile in
Pennsylvania.


            Claimant also relies on Allstate Insurance Co. v. Hague, 449 U.S. 302
(1981), for the proposition that application of Alabama law is constitutionally
impermissible.    In Hague, the U.S. Supreme Court held, in order for the
substantive law of a state “to be selected in a constitutionally permissible manner,
the state must have a significant contact or significant aggregation of contacts,
creating state interests, such that choice of its law is neither arbitrary nor
fundamentally unfair.” Id. at 312-13 (emphasis added).




                                        19
            In Hague, a Wisconsin resident who had three automobile insurance
policies was killed in an accident in Wisconsin by an uninsured motorist. The
decedent's personal representative filed suit in Minnesota to recover under the
uninsured motorist endorsements of the three policies. Minnesota permitted the
stacking of policies, while Wisconsin did not. The Supreme Court found three
contacts to Minnesota:

            First, ... [the decedent] was a member of Minnesota's
            work force, having been employed by a Red Wing,
            Minn., enterprise for the 15 years preceding his death ....
            [The decedent]’s residence in Wisconsin does not ...
            constitutionally mandate application of Wisconsin law to
            the exclusion of forum law.... Second, Allstate was at all
            times present and doing business in Minnesota. By virtue
            of its presence, Allstate can hardly claim unfamiliarity
            with the laws of the host jurisdiction and surprise that the
            state courts might apply forum law to litigation in which
            the company is involved.... Third, [the decedent's
            personal representative] became a Minnesota resident
            prior to institution of this litigation.

Id. at 313-18.   Upon finding the aggregation of contacts was constitutionally
sufficient, the Court affirmed the application of Minnesota law. Id.


            Here, Claimant maintains the “majority of aggregation of contacts” is
in Pennsylvania such that the choice of law of Alabama is not founded in fact and
is fundamentally unfair. Pet’r’s Br. at 32. Specifically, Claimant maintains: he is
domiciled in Pennsylvania, spent most of his time and miles in Pennsylvania, kept
his truck in Pennsylvania, was occasionally dispatched from his home in
Pennsylvania, received all treatment in Pennsylvania, and went to Alabama only
four times for work purposes. Id. at 31-32.



                                        20
             Although we recognize Claimant’s contacts represent a significant
aggregation of contacts, an employer’s place of business is also a significant
contact.   Hague; see also 77 P.S. §411.2(d)(4)(i).      Hague merely requires “a
significant contact,” not a majority of contacts.     Id. at 312.    As Employer’s
corporate headquarters and principal place of business are in Alabama, such
contact is sufficiently significant that application of Alabama law is neither unfair
nor unexpected.       See Hague.     Moreover, as discussed above, Claimant’s
employment was not principally localized in Pennsylvania.           Thus, we see no
constitutional problem with the parties’ choice of the workers’ compensation laws
of Alabama to govern this dispute.


             For these reasons, we conclude Section 305.2(d)(5) of the Act does
not contravene the Full Faith and Credit Clause of the U.S. Constitution or the
purpose of the Act.


                                   IV. Conclusion
             In sum, Claimant was not entitled to benefits in Pennsylvania for an
extraterritorial injury because his employment was not principally localized in
Pennsylvania.    Pursuant to the WC Agreement, Claimant’s employment was
principally localized in Alabama.     The WC Agreement fully conformed with
Section 305.2(d)(5) of the Act, and it did not violate public policy. Finally,
Section 302.5(d)(5) is not unconstitutionally applied to Claimant here. Thus, the
WCJ properly gave the WC Agreement full force and effect in determining
Pennsylvania lacks jurisdiction over Claimant’s claim.




                                         21
Accordingly, we affirm.




                          ROBERT SIMPSON, Judge




                           22
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Watt,                         :
                       Petitioner     :
                                      :
           v.                         :   No. 53 C.D. 2015
                                      :
Workers' Compensation Appeal          :
Board (Boyd Brothers Transportation), :
                       Respondent :


                                 ORDER

           AND NOW, this 15th day of September, 2015, the order of the
Workers' Compensation Appeal Board is AFFIRMED.




                                   ROBERT SIMPSON, Judge